[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: NOTION FOR SUMMARY JUDGMENT (#103)
Genuine issues of material fact exist as to whether the Termination Agreement entered into by the plaintiff and the defendant constituted only a release of the parties from responsibility for any further performance required on the project, or if it constituted a release of all claims relating to the project, including any defects resulting from the defendant's performance on the project. See, e.g., Smith v. J-Mar Builders,Inc., 14 Conn. L.Rptr. 137 (March 14, 1995, Silbert, J.).
The defendant's Motion for Summary Judgment is denied.
DEAN, J.